Citation Nr: 0809862	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  He died in June 2005.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which found clear and unmistakable 
error in the grant of DIC benefits under the provisions of 38 
U.S.C.A. §1151 in a July 2005 rating decision.    

The July 2005 rating decision granted DIC benefits under 38 
U.S.C.A. § 1151, finding that the veteran's cause of death 
was due to carelessness, negligence, or lack of proper skill 
on the part of Delmar Gardens on the Green under a VA nursing 
home contract.  The December 2005 rating decision on appeal 
determined that the care being afforded by a VA contract 
nursing home did not meet the requirements of a Department or 
facility over which the Secretary of Veterans Affairs has 
jurisdiction in accordance with the provisions of 38 U.S.C.A. 
§ 1151.  A July 2006 rating decision terminated death 
benefits under 38 U.S.C.A. § 1151 because a clear and 
unmistakable error was found to exist.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
June 2005 with the immediate cause of death listed as 
intracerebral hemorrhage.  

2.  In June 2005, the veteran sustained a fall at Delmar 
Gardens on the Green where he had been placed on a VA nursing 
home contract.  The appellant contends that the June 2005 
fall was due to negligent nursing home care which resulted in 
the veteran's cause of death; this has become the basis of 
her claim under 38 U.S.C.A. § 1151.

3.  The nursing home care provided at Delmar Gardens on the 
Green in June 2005 was not furnished by a VA employee or in a 
Department of Veterans Affairs facility.


CONCLUSION OF LAW

DIC benefits under the provisions of 38 U.S.C.A. § 1151 are 
denied as a matter of law.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  In an July 2005 letter, 
VA informed the appellant of the evidence necessary to 
substantiate her claim for DIC benefits under 38  U.S.C.A. § 
1151.   
VA informed the appellant of evidence VA would reasonably 
seek to obtain, information and evidence for which the 
appellant was responsible, and asked the appellant to provide 
any evidence that pertains to her claim.  

VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board notes, in that regard, that 
disability ratings are not applicable to DIC claims.  As the 
appellant's claim is being denied as a matter of law, there 
is no indication that any notice deficiency reasonably 
affects the outcome of this claim.  Thus, the Board finds 
that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran's service medical records, certificate of death, 
terminal hospital records, VA and private treatment records, 
and various statements from the appellant in support of her 
claim have been associated with the claims file.  VA has 
provided the appellant with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; 
or

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1701(3) defines the term "facilities of the 
Department" for the purposes of Chapter 17, and subsection 
(A) of that provision refers only to "facilities over which 
the Secretary has direct jurisdiction."  Thus, compensation 
under 38 U.S.C.A. § 1151 is specifically limited to hospital 
care, medical or surgical treatment, or examination furnished 
at "facilities over which the Secretary has direct 
jurisdiction," and does not extend to facilities identified 
under subsections (B) and (C) of 38 U.S.C.A. § 1701(3), which 
include Government facilities for which the Secretary 
contracts; and public or private facilities at which the 
Secretary provides recreational activities for patients 
receiving care under 38 U.S.C.A. § 1710.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this appellant's claim.  The provisions of 38 C.F.R. 
§ 3.361(e) clarify, with respect to Department employees and 
facilities, that: 

(1) A Department employee is an individual (i) who is 
appointed by the Department in the civil service 
under title 38, United States Code, or title 5, 
United States Code, as an employee as defined in 5 
U.S.C.A. § 2105; (ii) who is engaged in furnishing 
hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose 
day-to-day activities are subject to supervision by 
the Secretary of Veterans Affairs.  

(2) A Department facility is a facility over which 
the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(f) defines activities that are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility.  Under 
38 C.F.R. § 3.361(f), the following are not hospital care, 
medical or surgical treatment, or examination furnished by a 
Department employee or in a Department facility within the 
meaning of 38 U.S.C.A. § 1151(a): 

(1) hospital care or medical services furnished under 
a contract made under 38 U.S.C.A. 1703; 

(2)  nursing home care furnished under 38 U.S.C.A. § 
1720; 

(3)  hospital care or medical services, including 
examination, provided under 38 U.S.C.A. § 8153 in a 
facility over which the Secretary does not have 
direct jurisdiction.

38 U.S.C.A. § 1720 pertains to transfers for nursing home 
care and adult day health care.  The provisions of 38 
U.S.C.A. § 1720 provide, in pertinent part, that the 
Secretary may transfer to a non-Department nursing home, for 
care at the expense of the United States, a veteran who has 
been furnished care by the Secretary in a facility under the 
direct jurisdiction of the Secretary; and who the Secretary 
determines requires a protracted period of nursing home care 
which can be furnished in the non-Department nursing home.

The appellant is seeking compensation benefits under 38 
U.S.C.A. § 1151 for the veteran's cause of death, which she 
contends was incurred as a result of a June 2005 fall at 
Delmar Gardens on the Green, a VA contract nursing home 
facility.  

VA treatment records and billing statements show that at the 
time of the veteran's death, the veteran was receiving care 
at Delmar Gardens on the Green Nursing Home in Chesterfield, 
Montana under funding of VA contract.  The appellant contends 
in numerous lay statements, that the veteran's cause of death 
was due to a fall sustained at the VA contracted nursing 
home, Delmar Gardens on the Green.  Although the appellant 
acknowledges that care at Delmar Gardens on the Green was 
furnished under VA contract, the appellant contends that she 
should be entitled to benefits under 38 U.S.C.A. § 1151. 
	
Regardless of the medical evidence of record in this case, 
the Board need not resolve the issue of whether the veteran's 
death was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the nursing home facility furnishing the veteran's 
care.  Assuming that the veteran's nursing home care was 
furnished under VA contract, the Board finds that the claim 
of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 must be denied for lack of legal entitlement.  
In essence, the Board finds that VA contracted nursing home 
care does not constitute care provided by a VA employee or in 
a VA facility as required under the provisions of 38 U.S.C.A. 
§ 1151.

Unfortunately, in this case, the initial decision in 2005 
granted the claim.  This was clearly and unmistakably 
contrary to the law - detailed above - and, for that reason, 
the appellant's benefits were discontinued.  Although the 
Board is sympathetic to her financial situation - and to the 
confusion that clearly resulted when the RO rectified its 
error - the Board emphasizes that compensation is awarded 
under the provisions of 38 U.S.C.A. § 1151 for a qualifying 
death of a veteran if death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A).  That is simply not the 
situation here.  

38 U.S.C.A. § 1701(3)(A) refers only to "facilities over 
which the Secretary has direct jurisdiction."  Thus, 
compensation under 38 U.S.C.A. § 1151 does not extend to care 
at facilities identified under subsections (B) and (C) of 38 
U.S.C.A. § 1701(3), which include Government facilities for 
which the Secretary contracts; and public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under 38 U.S.C.A. § 
1710.

In this case, 38 C.F.R. § 3.361(f) clearly states that 
"hospital care or medical services furnished under a 
contract made under 38 U.S.C.A. 1703" and "nursing home 
care furnished under 38 U.S.C.A. § 1720" are not hospital 
care, medical or surgical treatment, or examination furnished 
by a Department employee or in a Department facility within 
the meaning of 38 U.S.C.A. § 1151(a).  

Therefore, even though the nursing home care provided at 
Delmar Gardens on the Green in June 2005 was on a contract 
basis with VA, treatment at a facility of this kind is 
specifically excluded from consideration as a basis for 
awarding compensation benefits under the provisions of 38 
U.S.C.A. § 1151.

In summary, for the reasons and bases set forth above, the 
Board finds that compensation benefits are not available 
under 38 U.S.C.A. § 1151 for death caused by medical services 
furnished under a contract or nursing home care at a non-VA 
government facility.  The Court has held that "where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim for entitlement to 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1151 must be denied as a matter of law.


ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied as a matter of 
law.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


